IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00229-CV

KAREN O'BRIC,
                                                            Appellant
v.

THE CITY OF WOODWAY, TEXAS,
                                                            Appellee


                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-345-5


                          MEMORANDUM OPINION


      Karen O’Bric appealed the trial court’s order granting summary judgment in

favor of the City of Woodway. O’Bric has now filed a motion to dismiss her appeal.

      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 18, 2013
[CV06]